Citation Nr: 1244416	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  96-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of left knee instability status post reconstructive surgery, currently rated 20 percent.

2.  Entitlement to a separate rating for left knee limitation of motion status post reconstructive surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to October 1995.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, among other things, granted service connection for a left knee injury post-operative and assigned a noncompensable rating, effective October 17, 1995.  After the Veteran appealed the assigned rating, the RO in September 1998 granted a 10 percent rating, which was ultimately made effective October 17, 1995.

In a February 2004 rating decision, the RO granted a 20 percent rating for the left knee residuals of reconstruction, effective October 1, 1998.  The 10 percent rating prior to that date was not disturbed.  

In April 2009, the Board granted an increased rating of 20 percent for the disability prior to October 1, 1998, due to instability of the knee.  A disability rating in excess of 20 percent was denied for that time period as well as for the time period beginning on October 1, 1998.

The Board notes there were also temporary total evaluations granted during these time periods, but they are not relevant to the current appeal.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2010 the Court issued an Order granting a Joint Motion for Remand.

In August 2011, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for additional development, including a new VA examination.  For the reasons stated below, the Board finds that the RO/AMC complied with the Board's remand instructions and the examination was adequate, notwithstanding the arguments to the contrary in the October 2012 written brief presentation of the Veteran's representative, discussed below.
FINDINGS OF FACT

1.  Left knee impairment most closely approximated severe lateral instability. 

2.  Left knee symptoms approximated limitation of motion objectively confirmed by painful motion but not ankylosis, dislocated semilunar cartilage, limitation of flexion to 45 degrees, limitation of extension to 10 degrees, or impairment of the tibia and fibula. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for left knee instability status post reconstructive surgery have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257 (2012).

2.  The criteria for a 10 percent rating for left knee limitation of motion status post reconstructive surgery have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.71a, DC 5010-5259 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

As noted above, the claims for a higher ratings for residuals of left knee reconstructive surgery arise from the Veteran's disagreement with ratings assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Board also notes that the RO/AMC sent the Veteran June 2003, March 2004, May 2006 and May 2008 VCAA letters and the parties to the Joint Motion did not question the Board's finding that the VCAA's notification requirements had been met in this case.  Further discussion of the VCAA's notification requirements with regard to the claims being decided herein is therefore unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded multiple VA examinations, including in October 2011.  As noted, the Veteran's representative challenged the adequacy of the October 2011 VA examination, but the Board will find the examination adequate and that the record provides a sufficient basis on which to decide rather than remand the claim for the reasons stated below.

 For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, uniform 30 and 10 percent ratings are proper for left knee instability and limitation of motion, respectively, status post reconstructive surgery.

The Veteran's left knee instability is rated under 38 C.F.R. § 4.71a, DC 5257, applicable to "other impairment" of the knee, such as recurrent subluxation or lateral instability.  Under DC 5257, the impairment is rated as 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  Regardless of the precise basis of the RO's 10 percent rating, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  This is particularly true of disabilities of the knee.  Under DC 5010, traumatic arthritis is rated as degenerative arthritis (established by X-ray) under DC 5003, which in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, here DCs 5260 and 5261, applicable to limitation of flexion and extension of the knee.  Under DC 5260, limitation of flexion of either leg to 60 degrees warrants a noncompensable (0 percent) rating.   A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under DC 5261, limitation of extension of either leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Moreover, DCs 5256 and 5262 provide for higher ratings for ankylosis and impairment of the tibia and fibula, respectively.  DC 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.

Significantly for this case, VA's general counsel  has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  In VAOPGCPREC 9-98, VA's general counsel found that limitation of motion is a relevant consideration under DC 5259.  VA's general counsel has also found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).


The STRs reflect chronic left knee pain reported throughout service, with arthroscopy done in January 1995 and an anterior cruciate ligament (ACL) deficiency and left lateral meniscus tear were diagnosed.

A December 1995 VA general examination noted a history of a left knee arthroscopy in 1995 for the ACL ligaments and meniscus.  The examination of the lower extremities revealed that while lying on the examination table in a supine position, the Veteran was able to straight leg raise and flex and extend the left knee without complaints.  The left knee had several small round scars from previous surgeries.  There was no soft tissue swelling, tenderness to touch or effusion.  The range of motion was 0-140 degrees.  He did have some difficulty doing a squat with the left knee due to the previous surgery.  The assessment was status post left knee arthroscopy.

Left knee X-rays from December 1995 revealed an impression of small exostosis of the lateral aspect of the tibia, with the rest of the study within normal limits.  X-rays from December 1995 were noted to have shown slight deformity of the lateral tibial plateau due to hypertrophic degenerative changes.  The assessment was degenerative joint disease (DJD) left knee.  These X-ray findings of small exostosis of the lateral aspect of the tibia were again noted in January 1996 when the Veteran was seen for a history of knee and back pain.  He was noted to have a history of meniscal tears in the left knee and the provisional diagnosis was history of provisional tears.  He was prescribed a continued use of Naprosyn and knee exercises.

In February 1996 he was seen for complaints of left knee pain since approximately June 1992.  A history of surgery in January 1995 was given at Fort Bragg, consisting of a partial meniscectomy and he wore a brace for 1-2 months post surgery.  He now had snapback flexion of the left knee with full extension.  There was occasional buckling daily.  He had pain going up and down.  Physical examination was negative for McMurray but he was 1 for Lachman's.  There was no effusion noted. X-rays were described as negative.  Other records from February 1996 revealed stable knees, with slight tenderness in the subpatellar area, negative effusion, full range of motion and 5/5 strength throughout.  There was no radiating pain and the arthroscopy was clean and intact.

In May 1996 a bone scan showed increased osteophyte content in the left knee which could be due to degenerative disease of the patella.  However this was doubtful due to the Veteran's young age of 23.  X-ray correlation was required.

The Veteran underwent physical therapy from mid April 1996 through May 1996. In May 1996 he underwent kinseotherapy for left knee and shoulder complaints.  A May 8, 1996 progress report reflects that he attended therapy regularly, had worked hard and had decreased reports of pain.  By May 22, 1996 he reached maximum benefit from kinseotherapy.  In June 1996 he reported having pain with his left knee while running even with braces.  He was advised to stop running or use a lower impact technique.  Follow-up in August 1996 revealed that he was doing better with less discomfort, but had some difficulty flexing his left knee beyond 100 degrees. He was attending a gym and the knee has become stronger and less painful.  He was instructed to continue his home exercises to increase range of motion and decrease his pain.

In October 1996 he was described as having DJD of the knees, and was going to the gym.  He complained of pain over the patella, left greater than right.  He was also doing quad sets and weight lifting with the knee in a straightened position.  He was running 2 miles twice a week.  He walked up and down stairs since before the February 1995 surgery.  Such activities caused pain to the patellar area, left greater than right.  On physical examination he had good active range of motion and was 5/5 throughout.  There was decreased sensation to the left over the left side of the patella.  He had tight adductors and abductors.  He could not sit with his legs crossed.  There was no crepitus with range of motion, nor was instability noted.  His gait was mildly antalgic and stiff due to discomfort of the left knee.  The assessment continued to be DJD bilateral knees, status post left knee arthroscopic surgery.  He was to continue his strengthening exercises to his quads and was instructed to avoid knee bending activities with added weights.  He was urged to substitute running with swimming for increased endurance.  He was given exercises to stretch his adductors and abductors.

STRs from an additional period of active service from 1997 revealed that the Veteran was seen in September 1997 having reinjured his left knee playing basketball, with an impression of ACL deficient knee given.  A November 1997 VA record noted complaints of DJD of the knees and the Veteran reported having been in Bosnia from February 1997 to October 1997.  He reported having been running and his knees continued to hurt.  Physical findings included medial joint line tenderness to the left knee and tight lateral thigh muscles.  The impression was DJD to the knees and he was advised to continue strengthening exercises.

The report of a February 1998 MRI of the left knee yielded an impression of Grade 4 posterior horn tears of the medial meniscus and lateral meniscus, Grade 2 anterior horn lateral meniscus tear; chronic ACL complete tear, small effusion; lateral joint compartment narrowing with marginal osteophytes and small popliteal cyst. In March 1998, plans were made for him to undergo surgery on his ACL, to reduce pain and acquire stability.  His symptoms in March 1998 were of a lot of pain and the knee kept giving out.  On April 23, 1998 the Veteran underwent surgical repair of his ACL tear, with left ACL reconstruction performed.  Post-surgery he underwent physical therapy through May 1998.  He was placed on a 100 percent temporary total rating from April 23, 1998 through October 1, 1998 and records from this period of time reflect his convalescence and recovery from this surgery.

The report of an August 1998 VA general examination conducted during his period of convalescence noted complaints of left knee pain and stiffness particularly in the mornings, and swelling at the end of the day.  He often had difficulty flexing.  The history of these symptoms beginning in service was related, as was the surgical history where he was operated on for multiple meniscus and longitudinal and ligamentous tears in 1995 and in April 1998.  He was noted to have received physical therapy into July of this year.  He had some improvement in symptoms but had residual problems as noted.  Physical examination noted surgical scars over the left knee but no effusions palpable presently.  There was some limitation to flexion of the left knee but the number in degrees was not recorded.  The neurological examination was significant for absence of left knee jerk where the surgery had been performed but was otherwise normal.  No other findings of the left knee were reported.  The diagnosis was multiple tears of the menisci of the left knee which had been operated upon twice but still showed some symptoms and impairment of flexion with stiffness as described above.

The May 2000 VA examination report recited the Veteran's injury and surgical history.  His main problem was that he could not fully bend or squat on his left knee.  Physical examination showed mild quadriceps atrophy.  There was no weakness of the quadriceps.  His left knee range of motion was 0-100 degrees. He had good heel-toe raising.  There was no anterior drawer sign.  There was no lateral instability or fluid.  The diagnosis was chondromalacia of the patella of the left knee, chronic capsulitis with contracture of the left knee.

The April 2003 VA examination report revealed that the Veteran complained of buckling of his left knee and pain on stairs.  A history was given of injury in the service and re-injury while running after service with surgeries that involved meniscal repair and ligament reconstruction.  Physical examination showed his left knee range of motion was 0-125 degrees.  There was no fluid or instability apparent. He did have slight weakness of the left quadriceps.  There was also 30 degrees of squatting capability of the left knee.  He had crepitus with pain on the left knee on patellar grind.  He had palpable arthritic spurring of the tibial plateau of the left knee.  His diagnosis was moderately severe degenerative arthritis of the left knee and capsulitis secondary to trauma and surgery performed in the service.  He was noted to work in the Postal Department and did not have to walk around for his job because he drove a truck.  He could do activities of daily living.  He used a patellar strap daily. X-rays of the knee were ordered because they had not been done for a long time.  He was a candidate of Deluca, supra, provisions in that sudden twisting or turning and long episodes of standing caused pain and swelling of his left knee with a decrease of range of motion.  This was not elicited during the examination but the examiner speculated that he would lose at least 10 degrees of flexion during flare-ups.

X-rays from April 2003 revealed postsurgical changes with a screw through the tibial plateau and of the lateral femoral condyle.  There was mild narrowing of the joint space.  The impression was post surgical changes and very minimal narrowing of the medial tibial femoral joint on upright films.

An MRI from October 2003 showed an anterior roof impingement of the ACL graft secondary to the tibial tunnel placement being located slightly anterior to the Blumensaat line and subtle short segment vertical tear of the posterior horn of the medial meniscus extending to the periphery.

The August 2007 VA examination did not include a claims file review.  There was a history given of a left knee disorder since 1991 and he reported since his last examination 2 years ago, there was no change in the knee pain.  The Veteran reported a history of surgeries of ligament tear repair in 1998 and 1994.  Symptoms of the left knee were of giving way, stiffness and instability.  There was no deformity, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusions, inflammations or other symptoms. The condition did not affect the motion of the joint. There were severe flare-ups that were weekly and lasted hours.  Bike riding precipitated mild flare-ups. Basketball and tennis triggered severe flare-ups.  He biked for exercise.  Motrin or Tylenol alleviated these symptoms.  The Veteran's impression of the extent of his flare-ups on loss of motion or other functional impairment was that he had pain in the left knee of 8-9/10, weakness and a lot of knee giving way.  There were no constitutional or incapacitating episodes of arthritis.  He was said to have standing limited to 15-30 minutes and walking limited to a quarter mile.  He used a brace, and the frequency of use was described as "intermittent, but frequent."

Physical examination revealed that his gait was normal and he had no other evidence of abnormal weight bearing.  There was no bone loss.  General joint findings of the left knee revealed no bumps consistent with Osgood-Schlatter disease, crepitation, mass behind the knee, instability or abnormality of the patella or meniscus.  There were noted clicks or snaps, and grinding.  His range of motion was 0 to 90 degrees on the left.  By comparison, right knee range of motion was 0 to 120 degrees.  There was objective evidence of pain, although resisted isometric range of motion was normal.  There was no objective evidence of pain following repetitive motion or additional limitation after 3 repetitions or range of motion. There was no ligamentous instability.  X-rays showed an impression of postoperative changes, but joint spaces were maintained.  There was no arthritis reported in this X-ray.  The diagnosis was left knee status post knee surgery, status post ligament repair and left knee chronic sprain.

Regarding functional and occupational effects, the Veteran was noted to be employed as a full time letter carrier for 10-20 years.  He lost no time from work in the past year due to the left knee.  The left knee condition caused mild effects on chores and shopping, moderate effects on driving, and severe effects on exercise and sports.  There was no impact on recreation, travel, feeding, bathing, toileting and grooming.  Mild flare-ups were triggered by his carrying weight up and down stairs, carrying his 1 year old son and pushing a shopping cart.  As a mail carrier he was noted to deliver the mail via his private automobile and this did not trigger knee pain as he had enough room to maneuver.  He did get knee pain with prolonged driving.

The August 2007 X-ray report showed threaded screws in the tibial plateau and lateral femoral condyles.  Joint spaces were maintained.  The impression was postoperative changes noted.

VA treatment records revealed that in August 2007 he reported having throbbing pains in his left knee since 1991.  No swelling of the knee was noted on examination.  His last and current pain remained at a level 6/10.  He reported difficulty climbing stairs.  In December 2007 his left knee pain was unchanged at level 6/10.  He was said to have stopped exercising.  He reported that the pain was aggravated by overuse and stairs and relieved by Motrin.  He was said to be considering surgery in 2008.  The assessment was chronic left knee pain, considering surgical option in 2008.

The July 2008 VA examination report indicated that the Veteran reported that his left knee condition has been stable for the past 3 years.  He reported daily mild pain up to 3 years ago.  Since 2005 (3 years ago) his left knee condition worsened with weekly severe flare ups and his knee condition has not improved in the last year, but is stable.  He had daily knee pain ranging from mild to severe.  His treatment for this condition was NSAIDS and bracing.  His joint symptoms were as follows for the left knee.  He confirmed pain, stiffness, instability and giving way of this knee.  He also reported hearing a lot of grinding in the knee during range of motion.  He did not have deformity, incoordination, weakness, decreased speed of joint motion, episodes of subluxation, dislocation or locking, effusions, or inflammations.  The condition did not affect his joint motion. There were flare-ups of mild to severe in severity.  The flare ups were daily and lasted hours.  The precipitating factors were walking down stairs, running, prolonged walking.  He was able to tolerate bike riding.  Alleviating factors were NSAIDS, range of motion exercises or hamstring strengthening exercises at the gym, knee brace, and cold packs while riding the bike.  He reported that during severe pain flare ups he was able to work, but had severe pain.  He did not like using his sick leave for knee pain and still went to work.  He reported that during severe flare-ups of his left knee pain he avoided mowing the lawn or gardening.  There was no history of constitutional arthritis or incapacitating episodes of arthritis.  He was able to stand more than 1 but less than 3 hours.  He had no limitation to walking.  Assistive devices included orthotic inserts, left knee brace and no other devices.

Physical examination revealed that his gait was normal and he had no other evidence of abnormal weight bearing.  There was no bone loss.  General joint findings of the left knee revealed no bumps consistent with Osgood-Schlatter disease, crepitation, mass behind the knee, instability or abnormality of the patella or meniscus.  There were noted clicks or snaps, and grinding.  There were no abnormal tendons or bursa or other knee abnormalities.  The range of motion for the left knee was 0-130 degrees which was normal, with no objective evidence of pain on the left side.  Right knee range of motion findings were identical.  On repetitive motion, there was no objective evidence of pain or additional limitations following repetitive motion.  There was no ankylosis.  X-rays of the left knee showed no signs of fracture or dislocation, but minimal hypertrophic changes and status post ACL repair.  The joint spaces were normal and soft tissues were unremarkable.  The diagnosis was left knee, status post ACL repair.  There was no arthritis on X-ray. The examiner noted that the Veteran's usual occupation was as a letter carrier, full time. He lost less than one week in the past 12 month period and the reason for the lost time was for a low back condition.  There were no significant effects of the left knee condition on his usual occupation.  As noted earlier, the Veteran went to work even during his severe knee pain flare-ups and did not like using sick days for the knee pain.  He did have some effects on usual daily activities.  The knee caused moderate effects on his chores such as gardening, mowing the lawn and he avoided those activities during flare-ups.  The flare-ups had severe effects on exercise and sports and he avoided anything that caused him to bend his knees during severe flare-ups.  Flare-ups had mild effects on shopping and there was no effect on recreation, travel, feeding, bathing, dressing or toileting.  He had mild effects on driving with stiffness with prolonged driving.

A July 2008 X-ray of the left knee showed the joint spaces were normal, soft tissues were unremarkable.  An impression of status post ACL repair and no evidence of bony abnormalities was given.  A July 2008 VA treatment record dated 2 days after the examination revealed that the Veteran was seen for evaluation and management of his chronic medical conditions.  Review of systems revealed chronic, stable left knee with no trauma, but with pain on weight bearing, bending, lifting and going down stair.  The level of pain continued to be 6/10 with no change.  There were physical findings that may be causing the pain.  He verbalized pain at rest and on movement.  He continued to use pain medication.

On the October 2011 VA examination, initial range of motion of the left knee was extension 0 degrees to flexion 115 degrees with no objective evidence of painful motion.  Post repetitive motion testing showed extension 0 degrees to flexion 115 degrees without additional limitation in range of motion following repetitive use testing.  There was, however, less movement than normal with pain on movement.  Joint stability testing showed left knee anterior instability (Lachman test) of 2+ indicating 5-10 millimeters.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had had a meniscus (semilunar cartilage) condition and a meniscectomy.  The examiner also indicated, somewhat contradictorily, that there were no symptoms, but also that there was a meniscal tear, frequent episodes of joint pain and frequent episodes of joint effusion but no frequent episodes of joint "locking."  Residuals of the meniscectomy were described as giving way and crepitus.  There were scars but they were not painful, unstable, or more than 39 square cm.  The Veteran used a brace constantly and a cane occasionally.  The examiner indicated that imaging studies of the knee indicated that degenerative or traumatic arthritis was not documented.  The left knee disability impacted the Veteran's ability to work but he had no time lost in his full time job at the Post Office in the past year, the Veteran drove for 4.5 hours and stood and walked for 3.5 hours, and the disability "slows down his working status."

The parties to the Joint Motion found that the Board had not provided an adequate statement of reasons or bases regarding the effect of the Veteran's knee brace on the instability of his left knee, noting that the July 2008 VA examination report indicated that the Veteran always used a brace and that the Board had incorrectly indicated that the August 2007 VA examination report had indicated use of a brace was not frequent when it had actually indicated, "intermittent but frequent."  The Board has corrected that discrepancy above.  The Veteran's representative contended in the October 2012 written brief presentation that the October 2011 VA examination was inadequate because the examiner had not opined as to whether the lateral instability was slight, moderate, or severe.  The Board rejects this contention for two reasons.  First, there is no requirement that a VA examiner use the terminology in the Rating Schedule.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom., Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability").  Second, based on the above evidence, including findings of instability, the Veteran's frequent use of a brace, and his competent lay statements indicating significant instability, the Board finds that the symptoms of his left knee disability most nearly approximate severe lateral instability warranting the maximum schedular 30 percent rating under DC 5257.  Any inadequacy in the October 2011 VA examination or failure to fully comply with the Board's remand instructions is therefore not prejudicial to the Veteran.

The parties to the Joint Motion also found fault with the Board's determination that the Veteran was not entitled to a separate rating for left knee arthritis, because the Board did not explain why it favored the X-ray evidence showing a lack of arthritis over the evidence showing the presence of arthritis.  The Board notes, however, that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In addition, the Veteran's representative found fault with the October 2011 VA examination report because the examiner did not indicate whether the Veteran experienced pain during range of motion testing following repetitive use.  The Board notes, however, that the examiner indicated that while there was no additional limitation in range of motion following repetitive use testing, there was less movement than normal with pain on movement.  Based on this evidence, the other evidence showing limitation of motion objectively confirmed by satisfactory evidence of painful motion, and the holding of Burton, the Board finds that the Veteran is entitled to a separate 10 percent rating for left knee limitation of motion residual to reconstructive surgery, regardless of whether there is arthritis.  The Board also notes that the evidence reflects that the Veteran underwent a meniscectomy and there has therefore been removal of semilunar cartilage, also warranting a 10 percent rating under DC 5259.  A separate 10 percent rating is therefore warranted under DCs 5010-5259.  See VAOPGCPREC 9-98 (limitation of motion is a relevant consideration under DC 5259). 

A rating higher than 10 percent for limitation of motion is not warranted, however, because all of the above evidence reflects that, even considering additional limitation of motion due to symptoms such as pain during flare-ups under DeLuca, limitation of flexion has not more nearly approximated limitation to 45 degrees, warranting a 10 percent rating under DC 5260 and limitation of extension has not more nearly approximated limitation to 10 degrees, warranting a 10 percent rating under DC 5261.

There was also no basis for a separate rating for any scars, as they were not painful, unstable, or greater than 39 square cm.  See 38 C.F.R. § 4.118 (prior to and after August 30, 2002, October 23, 2008, and January 20, 2012). 

The Board also notes the contention of the Veteran's representative that the nurse practitioner who performed the October 2011 VA examination was not an "appropriate specialist" as instructed by the Board in its August 2011 remand.  A nurse, nurse practitioner, or other non-physician VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient.  See Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007).  Given that the examination findings were adequate as described above, the Board finds that the performance of the examination by a nurse practitioner did not render it inadequate or that the RO/AMC failed to substantially comply with the Board's remand instructions in this regard.   See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left knee disability are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms of instability, limitation of motion, and removal of semilunar cartilage, each of which were addressed in the VA examinations and treatment records and which provided the basis for the separate 30 and 10 percent ratings that have been granted.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The October 2011 VA examiner indicated that the Veteran had not lost any time from work due to his left knee disability.  Therefore, referral for consideration of an extraschedular rating for the Veteran's left knee disability is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence warrants uniform 30 and 10 percent ratings for left knee instability and limitation of motion status post reconstructive surgery.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be granted to the extent indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).




ORDER

A 30 percent rating for left knee instability status post reconstructive surgery is granted, subject to controlling regulations governing the payment of monetary awards.

A 10 percent rating for left knee limitation of motion status post reconstructive surgery is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


